Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 7, 2019

                                    No. 04-16-00593-CV

                              Alvin M. BURNS and I.M. Burns,
                                        Appellants

                                              v.

 DIMMIT COUNTY, TEXAS, Roberto Ramirez, and Edward Dryden, Eusebio Cantu Torres,
Eusebio Torres, Jr., Gladiator Energy Services, LLC, Hope Balderas, Juan Morales Balderas, and
                                     Lucia Balderas Lopez,
                                           Appellees

                From the 293rd Judicial District Court, Dimmit County, Texas
                            Trial Court No. 12-07-11738-DCV
                         Honorable David Peeples, Judge Presiding


                                       ORDER
       The appellants’ motion to substitute counsel is hereby GRANTED.


It is so ORDERED on January 7, 2019.
                                           PER CURIAM




ATTESTED TO: __________________________________
             KEITH E. HOTTLE,
             Clerk of Court